 1    CLARK HILL LLP
      Sara B. Allman (SBN 107932)
 2    SAllman@ClarkHill.com
      Matthew T. Brand (SBN 295377)
 3    MBrand@ClarkHill.com
      One Embarcadero Center, Suite 400
 4    San Francisco, CA 94111
      Telephone: (415) 984-8500
 5    Facsimile: (415) 984-8599
 6    Attorneys for Defendant
      CITY OF ALBANY
 7
 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10
11
12 ANDREW GALPERN, AN INDIVIDUAL, Case No. 3:19-cv-03408-RS
13                       Plaintiff, STIPULATION AND [PROPOSED]
                                                      ORDER FOR DISMISSAL
14          v.
15 CITY OF ALBANY, AND DOES 1-3,
   INCLUSIVE,
16
                                   Defendants.
17
18
19          IT IS HEREBY STIPULATED by and between Plaintiff ANDREW GALPERN
20 and Defendant CITY OF ALBANY that, pursuant to Federal Rules of Civil Procedure
21 Rule 41 (a) (2), and subject to the court’s reservation of jurisdiction to enforce the
22 parties’ Settlement Agreement, the above-captioned action is dismissed with prejudice,
23 each party to bear its own attorneys' fees and costs. The parties stipulate and request that
24 the court retain jurisdiction over this action for such further orders, hearings and
25 proceedings as may be appropriate to enforce the settlement pursuant to the terms of the
26 parties' Settlement Agreement. A true and correct copy of the executed Settlement
27 Agreement is attached hereto as Exhibit “A.”
28

                                                  1                    CASE NO.: 3:19-CV-03408-RS
                                 STIPULATION AND PROPOSED ORDER
 1   IT IS SO STIPULATED.
     Dated: January 17, 2020                   CLARK HILL LLP
 2
 3
                                               By: /s/ Sara B. Allman
 4
                                               Sara B. Allman
 5
                                               Attorneys for Defendant
 6                                             CITY OF ALBANY
 7
 8   Dated: January 17, 2020                   DERBY MCGUINNESS & GOLDSMITH LLP
 9
                                               By: /s/ Anthony E. Goldsmith
10
                                               Anthony E. Goldsmith
11
                                               Attorneys for Plaintiff
12                                             ANDREW GALPERN
13
14                                        ATTESTATION

15         Concurrence in the filing of this document has been obtained from each of the
16   individual(s) whose electronic signature is attributed above.
17
                                                /s/ Sara B. Allman
18                                             Sara B. Allman
19
20                                             ORDER
21          Pursuant to the stipulation of the parties above, the Court hereby dismisses this
22   case with prejudice. The court shall retain jurisdiction to enforce the Settlement

23   Agreement between the parties attached to the stipulation as Exhibit “A.”

24   IT IS SO ORDERED:
25
     DATED: ___________________
             1/21/2020                    ________________________________
26                                               Honorable Richard Seeborg
                                                 United States District Court Judge
27
28
                                                  2                      CASE NO.: 3:19-CV-03408-RS
                                 STIPULATION AND PROPOSED ORDER
EXHIBIT A
